Case 3:17-cV-OO415-B.]D-.]RK Document 154 Filed 12/07/18 Page 1 of 3 Page|D 4050

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION
CASE NO. 3:17-cv~415-39JRK

Cheri M. Conklin,
Now known as Cheri NuSS,

Plaintiff,
vs.
R T Engineering Corporation

Defendant.

 

VERDICT FORM

WE, TI-IE JURY, return the following verdict
A. Liabimy
1. Ncgligent Design or Manufacture
Did R T Engineering negligently design or manufacture Big Blue, and, if so,

was this a legal cause of loss, injury, or damage to Plaintiff`?

YES NO

Con!inue to the nex! page . . .

Case 3:17-cv-OO415-B.]D-.]RK Document 154 Filed 12/07/18 Page 2 of 3 Page|D 4051

2. Strict Liability - Design Defect
Did R T Engineering defectively design or manufacture Big Blue and, if so,
Was that defective design or manufacture a legal cause of loss, injury, or

damage to Plaintiff`?

YES NO

[fyou answered NO to Quesiions l Lid 2, then your verdict isfor the Dejendant and you
should not proceed fz.rrther, except to sign and date this verdictF form and return it to the

Conrtroorn_ Hyou answered YES to ei!her Quesfions l or 2, please proceed to Questions 3,
4, and 5.

B. A_Wrn'ia!ive Defenses

3. COM PARATWE NEGLlGENCE
Was there negligence on the part of Cheri Nuss Which Was a contributing legal

cause of her loSs, injury, or damages?
YES NO

lfyou answered YES to Qneslion 3, place the amount ofnegligence you af!ril)u!e to Cl':eri
Nuss as a percent in the blank corresponding to 4(€).

4. LlABlLlTY oF OTHER ENTITlES

Was there negligence on the part of Carlisle Interconne /echnologies Which

    
 

was a contributing legal cause of Plaintiff’s loss, injury, damages?

YES NO

Case 3:17-cV-OO415-B.]D-.]RK Document 154 Filed 12/07/18 Page 3 of 3 Page|D 4052

]fyou answered YES to Question 4, place Ihe amount of responsibility you attribute to
Carlisle as a percent in the blank corresponding to 4(b). For any entity to which you
attribute nofault, place a “O" in the corresponding blank below.

a. R T Engineering Corporation %

b. Carlisle lnterconnect Technologies

2 l %
c. Cheri Nuss § %
0 %

___________

Your answer must total 100% total

5. DAMAGES

What are the damages sustained by Cheri Nuss in the following categories?

a. Pastl\/Iedical Expenses $ v l l l q l S' g g

' 00 O 0
b. Past Lost Eamings $ % 2 0 l
c. The total amount of Cheri Nuss’s Lst damages for
pain and suffering, disability, physical impairment,
disfigurement, mental anguish, inconvenience, l O 0
and loss of capacity for the enjoyment of life $ l 0 0 O£ 000 '
o o
d. Loss ofFuture Earning Capacity S SlQ gi 000 ‘
' , 00
e. Future Medical Expenses $ Ll' (92'1 OOO'
f. The total amount of Cheri Nuss’s fixture damages for
pain and suffering, disability, physical i`mpairment,
disflgurement, mental anguish, inconvenience, ) 200 0 00 U‘~')
l

and loss ot` capacity for the enjoyment of life $
Total Amount of Cheri Nuss’s Damages (Add Lines a-f) Total $ %§g l l § l 5 i 53

day of SQC €\V\l)e l-

  

SO SAY WE ALL this

   

 

FOREPERSON

